DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the communication(s) filed on 01/20/2020.
Claim(s) 1-20 is/are currently presenting for examination.
Claim(s) 1, 15, and 19 is/are independent claim(s).
Claim(s) 1, 3-20 is/are rejected.
Claim(s) 2 is/are objected to.
This action has been made NON-FINAL.

Claim Objections
Claim 8 is objected to because of the following informalities:  the phrase “sub carriers” should be changed to “subcarriers”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  the acronym “eSIM” is not defined in the claim.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  the acronym “EPS” is not defined in the claim.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 
Claim(s) 1, 3-20 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 1-12 of U.S. Patent No. 10,582,412 (hereinafter referred to as Patent '12). Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims merely rephrase and omit limitations from the patented claims, where both claim sets have overlapping scope.
As per claim 1, Patent '12 discloses a user equipment device (Patent ’12, claim 1, line(s) 1), comprising: a processor to: manage a first context traffic flow having a first class of service over a mobile network according to a first identity profile (Patent ’12, claim 1, line(s) 8-10); manage a second context traffic flow having a second class of service over the mobile network according to a second identity profile (Patent ’12, claim 1, line(s) 11-13); and distribute portions of the second context traffic flow by directing a first portion of the second context traffic flow to a first subcarrier transmit circuit of the device and by directing at least a second portion of the second context traffic flow to a second subcarrier transmit circuit (Patent ’12, claim 3).

As per claim 3, Patent '12 discloses the user equipment device of claim 1 wherein data traffic associated with both of the first and second traffic flows is routed to a single mobility anchor of a mobile network with which the single wireless transceiver is in communication with (Patent ’12, claim 1, line(s) 19-22).

As per claim 4, Patent '12 discloses the user equipment device of claim 3 wherein the mobility anchor is a serving gateway of the mobile network (Patent ’12, claim 2).

As per claim 5, Patent '12 discloses the user equipment device of claim 1 further comprising a memory portion that contains: the first identity profile for use in accessing the first class of service; and the second identity profile for use in accessing the second class of service (Patent ’12, claim 1, line(s) 2-6).

As per claim 6, Patent '12 discloses the user equipment device of claim 1 wherein the processor only distributes to the first subcarrier transmit circuit and to the second subcarrier transmit circuit the first and second portions of the second context traffic flow for transmission when there is no traffic of the first context traffic flow to be transmitted (Patent ’12, claim 4).

As per claim 7, Patent '12 discloses the user equipment device of claim 1 wherein the first and second context traffic flows are both transmitted in the same band of wireless spectrum (Patent ’12, claim 7).

As per claim 8, Patent '12 discloses the user equipment device of claim 1 wherein the processor further: causes the first transmit circuit and the second transmit circuit to transmit the first portion and second portion of the second data session traffic flow, respectively, on sub carriers that are not spectrally adjacent to each other (Patent ’12, claim 5).

As per claim 9, Patent '12 discloses the user equipment device of claim 5 wherein each of the first identity profile and the second identity profile is associated with a different long-range wireless network than the other (Patent ’12, claim 8).

As per claim 10, Patent '12 discloses the user equipment device of claim 1 wherein the processor is further to: necessarily cause the first context traffic flow to follow a handoff from a first wireless cell to a second wireless cell to follow a handoff already completed of the second context traffic flow from the first wireless cell to the second wireless cell according to the second identity profile (Patent ’12, claim 9).

As per claim 11, Patent '12 discloses the user equipment device of claim 5 wherein the memory portion stores at least one of the first and second identity profiles as an eSIM profile (Patent ’12, claim 12).

As per claim 12, Patent '12 discloses the user equipment device of claim 1 wherein the first and second subcarrier transmit circuits are virtual transmit circuits that use a single hardware circuit, wherein the single hardware circuit uses a single digital to analog conversion module for transmission of the first and second portions of the second context traffic flow (Patent ’12, claim 6).

As per claim 13, Patent '12 discloses the user equipment device of claim 10 wherein the user equipment device reports that the second wireless cell is the only cell that can support an acceptable data communication session for the first context data flow, even if a cell other than the first cell or the second cell could support an acceptable data communication session for the first context data flow (Patent ’12, claim 10).

As per claim 14, Patent '12 discloses the user equipment device of claim 13 wherein the first and second context data flows are EPS bearers (Patent ’12, claim 11).

As per claim 15, Patent '12 discloses a user equipment device (Patent ’12, claim 1, line(s) 1), comprising: a processor to: manage the transmission of a first context traffic flow having a first class of service over a mobile network according to a first identity profile (Patent ’12, claim 1, line(s) 8-10); manage the transmission of a second context traffic flow having a second class of service over the mobile network (Patent ’12, claim 1, line(s) 11-13), simultaneously with the transmission of the first context traffic flow, according to a second identity profile (Patent ’12, claim 1, line(s) 13-15); and wherein data traffic associated with both of the first and second traffic flows is routed to a single mobility anchor of a mobile network with which a wireless transceiver of the user equipment device is in communication with (Patent ’12, claim 1, line(s) 19-22).

As per claim 16, Patent '12 discloses the user equipment device of claim 15, wherein the processor further: distributes portions of the second context traffic flow by directing a first portion of the second context traffic flow to a first subcarrier transmit circuit of the device and by directing at least a second portion of the second context traffic flow to a second subcarrier transmit circuit (Patent ’12, claim 3).; and causes the first transmit circuit and the second transmit circuit to transmit the first portion and second portion of the second data session traffic flow, respectively, on sub carriers that are not spectrally adjacent to each other (Patent ’12, claim 5).

As per claim 17, Patent '12 discloses the user equipment device of claim 15, wherein the processor further: always causes a handoff procedure of the second context traffic flow associated with the second identity profile from a first cell to a second cell before a handoff of the first context data flow that is associated with the first identity profile can occur from the first cell to the second cell (Patent ’12, claim 9).

As per claim 18, Patent '12 discloses the user equipment device of claim 17, wherein the processor further: reports measurements during the handoff procedure that the second cell is the only cell that can support an acceptable data communication session for the first context data flow even if other cells could acceptably support the first context data flow (Patent ’12, claim 10).

As per claim 19, Patent '12 discloses a user equipment device (Patent ’12, claim 1, line(s) 1), comprising: a processor to: manage a first context traffic flow having a first class of service over a mobile network according to a first identity profile (Patent ’12, claim 1, line(s) 8-10); manage a second context traffic flow having a second class of service over the mobile network according to a second identity profile (Patent ’12, claim 1, line(s) 11-13); necessarily cause the first context traffic flow to follow a handoff from a first wireless cell to a second wireless cell to follow a handoff already completed of the second context traffic flow from the first wireless cell to the second wireless cell according to the second identity profile (Patent ’12, claim 9); and report that the second wireless cell is the only cell that can support an acceptable data communication session for the first context data flow, even if a cell other than the first cell or the second cell could support an acceptable data communication session for the first context data flow (Patent ’12, claim 10).

As per claim 20, Patent '12 discloses the user equipment device of claim 19, wherein the processor further: distributes portions of the second context traffic flow by directing a first portion of the second context traffic flow to a first subcarrier transmit circuit of the device and by directing at least a second portion of the second context traffic flow to a second subcarrier transmit circuit (Patent ’12, claim 3); and causes the first transmit circuit and the second transmit circuit to transmit the first portion and second portion of the second data session traffic flow, respectively, on sub carriers that are not spectrally adjacent to each other (Patent ’12, claim 5).

Allowable Subject Matter
Claims 2 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1, and 3-20 would be allowable if the nonstatutory double patenting rejection to these claims set forth in this Office action is overcome and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEIBIN HUANG/Examiner, Art Unit 2471